Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 28, 2017

                                     No. 04-16-00662-CV

  Melissa FUENTES, Individually, and as Next Friend of Victor Robert Fuentes and Isabella
                                Elaine Fuentes, Minors,
                                       Appellants

                                               v.

                            TEXAS MUTUAL INSURANCE CO,
                                     Appellees

                 From the 112th Judicial District Court, Sutton County, Texas
                                    Trial Court No. 5910
                          Honorable Pedro Gomez, Judge Presiding


                                        ORDER
       The appellant’s unopposed motion for extension of time to file motion for rehearing is
granted. Time is extended to December 18, 2017.




                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2017.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court